UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN SIMPSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00176-TLW-1)


Submitted:    January 25, 2010              Decided:   February 10, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina; Edye U. Moran, Assistant Federal
Public Defender, Columbia, South Carolina, for Appellant.
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Jonathan Simpson

pled guilty to conspiracy to possess with intent to distribute

Oxycodone.       The district court sentenced Simpson to seventy-two

months     in     prison          and     directed        that     the         sentence        run

consecutively      to    a    state       sentence       Simpson     was       then   serving.

Simpson now appeals. His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising two issues

related to the sentence.                 Simpson was notified of his right to

file a pro se supplemental brief but has not filed such a brief.

We affirm.

             Simpson     contends         that      the    district        court      did      not

adequately       explain      its       reasons     for    imposing        a    consecutive,

rather than a concurrent, sentence.                       He also maintains that the

court    erred    when       it    imposed      a    consecutive      sentence          without

addressing the factors set forth at U.S. Sentencing Guidelines

Manual § 5G1.3, comment. (n.3(A)) (2007).

            A district court has discretion to make a defendant’s

federal     sentence         consecutive            to    or     concurrent           with      an

undischarged sentence previously imposed.                          18 U.S.C. § 3584(a)

(2006); United States v. Rogers, 897 F.2d 134, 137 (4th Cir.

1990).     In exercising this discretion, the court is statutorily

required    to    consider        the    sentencing        factors    set       forth     at    18

U.S.C.    § 3553(a)      (2006).           18   U.S.C.      § 3584(b)          (2007).         The

                                                2
relevant application note states that the court should consider,

in addition to the § 3553(a) factors, certain aspects of the

undischarged sentence and other relevant circumstances.                                 USSG

§ 5G1.3 comment. (n.3(A)).

               Our review of the sentencing transcript convinces us

that     the     district      court    sufficiently           considered       the    above

matters    and     did       not    abuse   its      discretion     when      imposing     a

consecutive       sentence.          Defense       counsel     argued   that     Simpson’s

background,       his    present       offense,       and     details    of     his    state

sentence, including his anticipated release and possible parole

dates,     merited       a     concurrent          sentence.       After      considering

counsel’s argument, the court concluded that the nature of the

federal    offense       and       Simpson’s       having    committed     it    while    on

probation compelled a consecutive sentence.                         We conclude that

the district court did not abuse its discretion.                                See United

States v. Puckett, 61 F.3d 1092, 1097 (4th Cir. 1995) (stating

standard of review).

               We have reviewed the entire record in accordance with

Anders    and     have       not    identified       any     meritorious      issues     for

appeal.        Accordingly, we affirm.              This court requires counsel to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

                                               3
this court to withdraw from representation.              Counsel’s motion

must state that a copy of the motion was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4